Exhibit 10.1

 

[Letterhead of Castle Creek Financial LLC]

 

January 7, 2008

 

First Community Bancorp

401 West “A” Street

San Diego, CA  92101

Attention: Victor R. Santoro

 

Dear Vic:

 

This letter agreement (the “Agreement”) will confirm that First Community
Bancorp (the “Company”) has engaged Castle Creek Financial LLC (“Castle Creek”)
as the exclusive financial advisor to the Company in connection with the
Company’s efforts to (a) acquire or invest in other financial institutions,
excepting therefrom the opening of individual bank branches in the ordinary
course of business; (b) effect a sale of the Company or a material amount of its
assets; or (c) pursue a financing or recapitalization transaction (collectively,
the “Transaction”).  As the exclusive financial advisor to the Company, Castle
Creek will, in addition to providing services in connection with a proposed
Transaction provide other services pursuant to paragraph 9.  This Agreement
amends and restates the letter agreement between the Company and Castle Creek
dated as of December 5, 2006.

 

1.             In connection with a proposed Transaction, at the request of the
Company, Castle Creek will provide such services as the Company shall reasonably
request including: (i) assisting the Company in the structuring of the financial
aspects of a Transaction; (ii) identifying alternative potential parties and
contacting such parties as the Company may designate; (iii) assist the Company
in negotiating the terms of a Transaction with such parties; (iv) assisting the
Company in communicating the strategic implications of the Transaction to the
investment community; and (v) advising the Company in connection with its
efforts to raise any additional capital that may be required to facilitate the
Transaction.  Further, Castle Creek and the Company expressly acknowledge that
the fees provided for under paragraph 3 for a completed Transaction were
determined in light of the fact that significant financial advisory services are
rendered to the Company in connection with potential Transactions that are not
successfully completed.  Thus, such fees earned pursuant to paragraph 3 will
serve as compensation for services rendered in connection with a completed
Transaction and in connection with potential Transactions that are not
successfully completed.  Further, such fees are in recognition of the exclusive
arrangement between Castle Creek and the Company, and Castle Creek’s commitment
to source and present opportunities in the Company’s geographic market and niche
for the Company’s sole consideration and decision before presenting such
opportunities to any third party.

 

2.             In connection with a proposed Transaction, you will furnish
Castle Creek with such material regarding the business and financial condition
of the Company as we reasonably request, all of which will be accurate and
complete in all material respects at the time furnished in writing.  The Company
will also use its reasonable best efforts to assure that its personnel,
consultants, experts, attorneys and accountants are made available to Castle
Creek upon Castle Creek’s reasonable request in connection with services
provided or to be provided by Castle Creek.  During the term of this Agreement,
the Company shall

 

--------------------------------------------------------------------------------


 

promptly notify Castle Creek of (i) any material changes in the business or
financial condition of the Company from the written information provided to
Castle Creek, and (ii) any material events or developments relating to the
financial condition or business operations or prospects of the Company and
promptly make available for Castle Creek’s review copies of all filings related
to the Transaction made by the Company with any regulatory agency and copies of
all press releases related to the Transaction issued by the Company.  We are
relying, without independent verification, on the accuracy and completeness of
all information furnished to us in writing by the Company or any other party or
potential party to any Transaction.  Castle Creek agrees that all requests for
information from the Company will be directed only to the President, Chief
Financial Officer or General Counsel of the Company or such other persons as the
President shall specifically designate and that it will not treat information
obtained from any other person or source as having been provided by the Company.

 

3.             In consideration of the services to be provided hereunder, the
Company agrees to pay to Castle Creek the following cash fees:

 

(A)                              In the event that a sale of the Company is
completed, an amount equal to one percent (1.0%) of the Transaction Value (as
defined below) for the Transaction.

 

(B)                                In the event that an acquisition of or
investment in another financial institution is completed by the Company, an
amount based upon the following schedule will be owed to Castle Creek upon the
consummation of the acquisition or investment based upon the Transaction Value
for the Transaction, net of the cost of a “fairness opinion” if such opinion is
deemed necessary:

 

 

 

 

 

Deal Value

 

 

 

 

 

 

 

 

($ in millions)

 

 

 

Fees

 

 

 

 

 

 

 

 

 

(1)

 

If

 

$0 < $20

 

then

 

1.0% of the Transaction Value

 

 

 

 

 

 

 

 

 

(2)

 

If

 

Over $20

 

then

 

$200,000, plus 0.65% of the amount of the Transaction Value in excess of $20
million.

 

(C)                                In the event of a financing or
recapitalization, the fees will be determined in accordance with paragraph 8
below.

 

(D)                               Fees payable pursuant to paragraphs 3 (A),
(B) and (C) shall be paid upon and only upon the closing of the Transaction.

 

For purposes of this Agreement, “Transaction Value” means the sum of (as
applicable for the particular Transaction): (i) with respect to each class of
capital stock of the Company in the event of a sale of the Company or of the
financial institution which is acquired by the Company or in which the Company
invests, the aggregate consideration paid or payable for all shares of such
capital stock and for all shares of such classes issuable upon exercise of

 

2

--------------------------------------------------------------------------------


 

options, warrants or other rights, or conversion or exchange of securities to
the extent that such options are then exercisable; (ii) in the case of an
acquisition or sale, the aggregate liquidation value of any preferred stock or
other preferential interests redeemed or remaining outstanding; (iii) the fair
market value of any assets distributed to the shareholders of the Company or
such financial institution that is purchased, in connection with the
Transaction; and (iv) in the case of an asset purchase or sale, the aggregate
consideration paid or payable for the assets of the Company or the assets of the
financial institution.

 

The determination of the “aggregate consideration paid or payable” for shares of
any classes of capital stock in connection with the Transaction shall include
cash, securities (valued in accordance with the following paragraph), or other
assets or consideration paid or payable by the purchaser or any of its
affiliates, as the case may be, determined without regard to any allocations
between the Company or its affiliates in the event of a sale of the Company or
between the financial institution or its affiliates in the event such financial
institution is acquired by the Company or the Company invests in such financial
institution, including but not limited to (i) assets (net of debt or payables)
of the Company or such financial institution retained by the Company or such
financial institution or their respective stockholders and affiliates, as the
case may be (ii) any deferred installments of the purchase price, (iii) any
portion of the purchase price held in escrow subsequent to closing which is
payable pursuant to the terms of the escrow arrangement, irrespective of whether
such amounts are in fact paid, (iv) any payments pursuant to earn-outs,
royalties or other similar arrangements, (v) any payments payable after closing
upon the occurrence of certain events or conditions or the satisfaction of
certain earnings, sales levels or other performance objectives which are agreed
to on or before the closing, irrespective of whether such amounts are in fact
paid, (vii) the amount of any extraordinary dividends or other extraordinary
payments or distributions to stockholders of the Company or the financial
institution in connection with or in anticipation of the Transaction, and
(viii) consideration paid by the purchaser or its affiliates as a deposit,
reimbursement of expenses, liquidated damages, walk-away fee or other
arrangement.

 

In the event that all or any portion of the Transaction Value for a Transaction
is paid in stock or other securities, deferred installments or other non-cash
consideration, the amount of the fee payable with respect to such items shall be
determined on the basis of the fair market cash equivalent value of such
non-cash consideration as of the day preceding the closing date of the
Transaction as reasonably determined by Castle Creek and the Company, provided
that the value of securities (received as consideration) which have an existing
public trading market shall be determined by the closing sale (trade) price on
the closing date.

 

Any portion of the fee which is payable with respect to any earn-out, royalty or
similar arrangement where the amount payable is not a certain amount, shall be
calculated and paid at the closing based upon the estimated net present value
thereof as reasonably determined by Castle Creek and the Company.

 

If a Transaction involves the acquisition of less than all of outstanding
securities of the Company, but securities representing more than 50% of the
combined voting power of the then outstanding securities of the Company, then
the fee payable pursuant to Section 3(A) shall nonetheless be calculated as
though all such equity securities had been so acquired by the purchaser.

 

3

--------------------------------------------------------------------------------


 

4.             Regardless of whether a Transaction is completed, the Company
will reimburse Castle Creek, upon its demand, for all reasonable out-of-pocket
expenses (including travel expenses and fees and disbursements of counsel
retained by Castle Creek in connection with this engagement).  In seeking such
reimbursement, Castle Creek shall provide an explanation of such charges.

 

5.             The Company agrees to indemnify and hold Castle Creek harmless in
accordance with the terms and conditions of Appendix A attached hereto and made
a part hereof as though fully set forth in this Agreement.  No termination or
modification hereof, or completion of Castle Creek’s engagement hereunder, shall
limit or affect such indemnification.

 

6.             Castle Creek’s services hereunder may be terminated by the
Company or Castle Creek at any time upon 30 days written notice, provided that
Castle Creek shall be entitled to any fees payable pursuant to Section 3 and
Section 8 hereof in the event that the Company completes a Transaction (i) on
which Castle Creek provided advice or participated in discussions with any of
the investors in such Transaction or (ii) with any of the parties as to which
Castle Creek advised the Company or with whom the Company engaged in discussions
regarding a possible Transaction prior to the termination of this Agreement,
providing that such Transaction is completed within eighteen months following
the termination of this Agreement.  In addition, Castle Creek shall remain
entitled to the reimbursement of fees and expenses under the terms and
conditions described in Section 4 hereof, to the extent the same have been
incurred on or prior to the date of such termination.  Furthermore, the
provisions of this Section 6, and Sections 5 (including Appendix A), 10, 11, 12,
13, 14, 15 and 16, as well as the Confidentiality Agreement, shall survive any
termination of this Agreement.

 

7.             In order to coordinate our efforts with respect to any
Transaction for which the Company intends to engage a financial advisor, during
the period of our engagement hereunder if the Company or its management receives
an inquiry regarding a Transaction, they will promptly advise Castle Creek of
such inquiry in order that we can evaluate such prospective party and its
interest and assist the Company in any resulting negotiations.

 

8.             Pursuant to section 3(C) hereinabove, it is understood and agreed
that if the Company decides to pursue a financing or recapitalization
Transaction for which Castle Creek is to provide any of the financial advisory
services described above in Section 1 hereof, the Company and Castle Creek shall
negotiate in good faith acceptable compensation for Castle Creek in
consideration of such services, which compensation will take into account, among
other things, the results obtained and the custom and practice among investment
bankers acting in similar situations.  The compensation owed to Castle Creek in
accordance with the fee structure agreed upon by the Company and Castle Creek in
respect of a financing or recapitalization Transaction shall be paid to Castle
Creek in cash upon the completion of any such Transaction.  It is understood
that no separate fee will be owed to Castle Creek in consideration of services
in connection with a financing or recapitalization Transaction if such
Transaction is undertaken in connection with a Transaction described in
Section 3(B) above.

 

4

--------------------------------------------------------------------------------


 

9.             It is understood and agreed that Castle Creek will provide such
other services that may from time to time be mutually agreed upon by Castle
Creek and the Company.  Castle Creek expressly acknowledges that it will not be
compensated specifically for these services other than the reimbursement for all
reasonable out-of-pocket expenses, but that such fees earned from acting as a
financial advisor to the Company for a Transaction will serve as compensation to
Castle Creek for such non-Transaction services rendered.  Such services rendered
to the Company not directly related to a specific Transaction may include, but
are not exclusive to (i) the development and preparation of long term financial
and strategic plans, (ii) assistance with investor and public relations, and
(iii) capital management advisory services.

 

10.           Except as expressly provided herein, no fee paid or payable to
Castle Creek or any of its affiliates shall be used as an offset or credit
against any other fee paid or payable to Castle Creek or any of its affiliates.

 

11.           This Agreement, along with the indemnity in Appendix A and the
Confidentiality Agreement attached hereto as Annex B, embody the sole terms of
the agreement between the Company and Castle Creek with respect to the subject
matter hereof and supersede all previous agreements, whether oral or written,
between the Company and Castle Creek with respect to the subject matter hereof. 
This Agreement may not be altered, varied, revised or amended, except by an
instrument in writing signed by both the Company and Castle Creek after the date
first written above.  The Company and Castle Creek have not made any other
agreements or representations of any kind with respect to such subject matter.

 

12.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to principles of
conflict of laws.  Any right to trial by jury with respect to any claim or
proceeding related to or arising out of this engagement or any transaction or
conduct in connection herewith, is waived.  Any claim or dispute arising out of
this Agreement or the alleged breach thereof shall be submitted by the parties
to binding and nonappealable arbitration by the American Arbitration Association
(“AAA”) in San Diego, California, under the commercial rules then in effect for
the AAA, except as provided herein.  The AAA shall recommend three arbitrators
who are knowledgeable in the field of investment banking.  The parties shall
agree upon one of the three arbitrators or, if no arbitrator is mutually agreed
upon, the AAA shall appoint one of the three arbitrators within 30 days of such
failure.  The award rendered by the arbitrator shall include costs of
arbitration, reasonable attorneys’ fees and fees of experts and other witnesses,
but shall not include punitive damages against either party.  Each party shall
have the right to request the arbitrator to order reasonable and limited
discovery.  Notwithstanding this provision, either party may seek appropriate
injunctive relief.

 

13.           This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which shall continue one and the same
instrument.

 

14.           The obligations of the Company hereunder shall be the joint and
several obligations of the entities comprising the term Company.

 

5

--------------------------------------------------------------------------------


 

15.           The Company expressly acknowledges that Castle Creek has been
retained solely as an advisor to the Company, and not as an advisor to or agent
of any other person, and that the Company’s engagement of Castle Creek is not
intended to confer rights upon any persons not a party hereto (including
shareholders, employees or creditors of the Company) as against Castle Creek,
Castle Creek’s affiliates or their respective directors, officers, agents and
employees. Any advice provided to the Company by Castle Creek pursuant to this
Agreement is solely for the information and assistance of the executive
management and Board of Directors of the Company.  Such advice shall be treated
as confidential information and shall not be disclosed to any third party except
in accordance with the terms of the Confidentiality Agreement.  Any reference to
Castle Creek or to any affiliate of Castle Creek in any release or communication
to any party outside the Company is subject to Castle Creek’s prior written
approval, which approval shall not be unreasonably withheld or delayed.  If this
Agreement is terminated prior to any release or communication, no reference
shall be made to Castle Creek without Castle Creek’s prior written approval.

 

16.           Neither the Company nor Castle Creek may assign, transfer,
license, or sublicense its rights under this Agreement without the other party’s
prior written consent, which may be granted or withheld in the other party’s
sole and absolute discretion.  Subject to the limitation in this paragraph, this
Agreement will inure to the benefit of and be binding upon both the Company and
Castle Creek and their respective successors and assigns.

 

17.           Castle Creek represents that it has the necessary expertise to
provide the services contemplated by this Agreement and that the compensation
provided for herein is fair and reasonable and comparable to the compensation
that would be charged by an independent provider of such services with the same
type, level and quality of expertise.  The Company acknowledges that the
services contemplated herein will meet legitimate needs of the Company and that
it is in the best interests of the Company to obtain such services.

 

18.           After closing a Transaction, Castle Creek shall have the right to
place advertisements in financial and other newspapers and other newspapers and
journals at its own expense describing its services to the Company under this
Agreement, provided that Castle Creek shall have submitted a copy of any such
proposed advertisements to the Company for its prior approval, which approval
shall not be unreasonably withheld or delayed.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the duplicates of this Agreement and the related
indemnification agreement which shall thereupon constitute binding agreements.

 

Very truly yours,

 


CASTLE CREEK FINANCIAL LLC


 

 

By:

/s/ William J. Ruh

 

Name:

William J. Ruh

Title:

Executive Vice President

 

 

Accepted and agreed:

 


FIRST COMMUNITY BANCORP


 

on its behalf and on behalf of the Company,

as defined above.

 

 

By:

/s/ Victor R. Santoro

 

Name:

Victor R. Santoro

Title:

Executive Vice President and CFO

 

7

--------------------------------------------------------------------------------